Exhibit 10.1

 

 

 

 

[ex_167600img001.jpg]

 

 

 

 

 

Deferred Compensation Plan for

Directors of

First Community Bankshares Inc. and Affiliates

(includes Section 409A provisions)

 

 

 

 

1

--------------------------------------------------------------------------------

 

 

Amended & Restated

January 1, 2019

Table of Contents

 

Article     Page        

I

 

Definitions

4

       

II

 

Participation

10

       

III

 

Contributions

10

       

IV

 

Distributable Events

12

       

V

 

Vesting and Substantial Risk of Forfeiture

14

       

VI

 

Benefit Payments

14

       

VII

 

Trust and Plan Earnings

21

       

VIII

 

Committee

23

       

IX

 

Claims Procedure

23

       

X

 

Unfunded Obligation

25

       

XI

 

Administrative and Fiduciary Responsibilities

25

       

XII

 

Spendthrift

27

       

XIII

 

Amendment and Plan Termination

27

       

XIV

 

Miscellaneous

28

 

2

--------------------------------------------------------------------------------

 

 

First Community Bankshares, Inc. and Affiliates

Directors’ Deferred Compensation Plan

 

 

First Community Bankshares, Inc. previously adopted this non-qualified deferred
compensation Plan for the Directors of First Community Bancshares, Inc. and
Affiliates. The Plan is was later restated August 22, 2006, to comply with
Internal Revenue Code Section 409.

 

Effective January 1, 2019, the Plan is again restated to clarify certain
provisions of IRS Code Section 409(A) and shall be shall be known as the
Deferred Compensation Plan for Directors of First Community Bankshares, Inc. &
Affiliates.

 

The purpose of this Plan is to provide additional financial incentives and
retirement security for the Directors of First Community Bankshares, Inc. and
its Affiliates as approved for participation by the Board, or a Committee of the
Board, and to allow for their deferral of their Directors’ fees.

 

This is intended to be a non-qualified Plan.

 

Furthermore, this Plan is amended and restated effective January 1, 2019, and is
intended to comply with Section 409A of the Internal Revenue Code and
Regulations thereto.

 

3

--------------------------------------------------------------------------------

 

 

I.     DEFINITIONS

 

1.1

“Account” means the account the Employer establishes under this Plan for each
Participating Director which include the following:

 

“Elective Deferral Account” means the Deferred Compensation Account with respect
to a Director’s total interest in the Plan resulting from the deferral of fees
from his Compensation from the amount of such Compensation earned by the
Employer made on behalf, in lieu of cash, pursuant to a compensation deferral
election, and as provided in Section 3.1 and any earnings on this account
thereon.

 

1.2

“Anniversary Date” means December 31, the last day of the Plan Year.

 

1.3

“Aggregate Plans” means this Plan and any other like-type plan or any account
balance plan of the Employer in which a Participant participates and as to which
the Plan or Applicable Guidance (defined below) requires the aggregation of all
such non-qualified deferred compensation.

 

1.4

“Applicable Guidance” means as the context requires Code Sections 83, 409A, and
457; and Treas. Reg. 1.83, Treas. Reg. 1.409A, Treas. Reg 1.457; and any other
written Treasury or IRS guidance regarding or affecting Code Sections 83, 409A,
or 457. Applicable Guidance also includes through December 31, 2006, or other
applicable date, Notice 2005-1.

 

1.5

“Beneficiary” means the person or persons entitled to receive benefits under
this Plan in the event of death of a Plan Participant.

 

1.6

“Change of Control”- In accordance with Code Section 409A, a “Change in Control”
shall be deemed to have occurred under this Plan, upon the occurrence of any one
or more of the events described in Sections 1.6(a), 1.6(b) or 1.6(c) below, in
each case as defined herein and as further defined and interpreted in Section
409A:

 

 

(a)

Change in Ownership of the Employer – A “change in ownership” occurs on the date
that any one person, or more than one persons acting as a group, acquires
ownership of stock of the Employer that, together with stock already held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Employer.

 

 

(b)

Change in Effective Control of the Employer – A “change in effective control”
occurs on the date either one of the following events occurs:

 

 

(i)

Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Employer
possessing 30% or more of the total voting power of the stock of the Employer;
or

 

4

--------------------------------------------------------------------------------

 

 

 

(ii)

A majority of members of the Employer’s Board of Directors are replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Employer’s Board of Directors prior to the
date of the appointment or election; provided that, for purposes of this
paragraph (b) the term Employer shall refer to the Employer for which no other
corporation is a majority shareholder for purposes of this paragraph.

 

 

(c)

Change in the Ownership of a Substantial Portion of the Assets of the Employer.
A “change in the ownership of a substantial portion of the assets of the
Employer” occurs on the date that any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Employer that have a total gross fair value equal to 40% or more of the total
gross fair market value of all the assets of the Employer immediately prior to
such acquisition or acquisitions.

 

The occurrence of an event described in this Section 1.6 will be objectively
determinable.

 

1.7

“Code” means the Internal Revenue Code of 1986, as amended.

 

1.8

“Compensation” means the “gross fees (or earnings)” including all form of
remuneration taxable for federal income tax purposes, plus all other payments to
an Eligible Participant in the course of the Employer’s trade or business, for
which the Employer must furnish the Eligible Director a written statement under
Code §6041.

 

1.9

“Deferred Compensation” means the Compensation that the Participant has deferred
under this Plan from his earning under the terms of the Plan and Compensation
which, under the relevant facts and circumstances, the Participant has a Legally
Binding Right to payment of in a future Taxable Year as provided in Treas. Reg.
1.409A-1(b)(1).

 

1.10

“Deferred Compensation Account” means the total of the Participant’s Elective
Deferral Account, and includes Earnings on such amounts.

 

1.11

“Disability” For purposes of this Plan and in accordance with Code Section 409A,
a participant shall be considered disabled if the participant either is:

 

 

(a)

Unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or

 

 

(b)

By reason of any medically determinable physical or mental impairment (which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months) receiving income replacement benefits for a
period of 3 or more months under an accident and health plan covering employees
of the Employer; or

 

 

(c)

Determined to be disabled by the Social Security Administration.

 

1.12

“Director” means a member of the Board of Directors of First Community
Bankshares, Inc. or its Affiliates.

 

5

--------------------------------------------------------------------------------

 

 

1.13

“Earnings” means Trust earnings, gains or losses applicable to a Participant’s
Accounts. In the absence of a Trust, Earnings means the Plan’s actual or
notional earnings, gain and loss applicable to a Participant’s Account as
described in Sections 7.3 and 7.4.

 

1.14

“Effective Date” means the date the Plan was originally established.

 

1.15

“Elective Deferral” means Compensation a Participant elects to defer into the
Participant’s Deferred Compensation Account under the Plan.

 

1.16

“Eligible Director” means an Director of the Employer and or its Affiliates (as
described in Treas. Reg. § 1.409A-1(f)(1)). However, any salaried officer or
employee of the Employer who is also a Director will not be eligible to
participate in this Plan.

 

1.17

“Employer” means First Community Bankshares, Inc (EIN #55-0694814) a Virginia
Corporation, located in Bluefield, Virginia, and including any of its
subsidiaries or its affiliated employers who adopt this Plan.

 

1.18

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

1.19

“Legally Binding Right” means, in reference to Compensation, the grant by the
Employer to the Participant of a right to Compensation where, after the
Participant has performed the services which created the Legally Binding Right,
the Compensation is not subject to unilateral reduction or elimination by the
Employer or any other person, the Employer, based on the facts and circumstances
and in accordance with. Treas. Reg. § 1.409A-1(b)(1), will determine: (i)
whether a Legally Binding Right exists; or (ii) whether a Legally Binding right
does not exist on account of the existence of negative discretion which has
substantive significance to reduce or eliminate the Compensation.

 

1.20

“Participant” means those Directors of First Community Bankshares, Inc. and its
Affiliates that the Employer has approved for Plan participation through the
Committee described in Section VIII.

 

1.21

“Performance-Based Compensation” means Compensation where the amount of, or
entitlement to, the Compensation is contingent on satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months during which the
Participant performs services. The Employer must establish the organizational or
individual performance criteria in writing not later than 90 days after
commencement of the performance period and the outcome must be substantially
uncertain at the time that the Employer establishes the performance criteria.
The Employer may establish performance criteria without the necessity of action
by its shareholders, Board of Directors, compensation committee or similar
entities.

 

6

--------------------------------------------------------------------------------

 

 

Performance-Based Compensation may be based on subjective performance criteria
provided:

 

 

(a)

the criteria relates to the Participant’s performance, a group of service
providers that includes the Participant or a business unit for which the
participant provides services which may include the Employer; and

 

(b)

the person who decides whether the subjective performance criteria have been met
is someone other than the Participant, the Participant’s family member (within
the meaning of Code § 267(c)(4) applied as if the family of an individual
includes the spouse of any member of the family), a person under the supervision
of the Participant or such a family member, or where the compensation of the
decision maker is controlled in whole or in part by the Participant or such a
family member.

 

The Employer will determine the status of Compensation as Performance-Based
Compensation in accordance with Treas. Reg. § 1.409A-1(e) and Applicable
Guidance.

 

1.22

“Plan” means the Deferred Compensation Plan for Directors of First Community
Bankshares, Inc and Affiliates as incorporated in this document and any
amendments hereto. For purposes of applying Code §409A requirements: (i) this
Plan is an account balance plan under Treas. Reg. § 1.409A-1(c)(2)(i)(A), and
(ii) this Plan constitutes a separate plan for each Participant.

 

1.23

“Plan Year.” The Plan Year shall begin each January 1 and end 12 months later on
the following December 31.

 

1.24

“Retirement Age” means for an Eligible Director his 75th birthday.

 

1.25

“Separation from Service” means the date of a Director’s separation from service
within the meaning of Applicable Guidance and further includes a termination of
service with the Employer whether on account of death, Disability,
nor-reelection or otherwise. Furthermore, in considering whether a Separation
from Service has occurred, the following special rules will apply:

 

 

(a)

Insignificant Service. If an Eligible Director continues to perform services for
the Employer, but the services are not more than insignificant, the Eligible
Director incurs a Separation from Service. For this purpose, an Eligible
Director will be deemed to provide more than insignificant service (and no
Separation from Service occurs) if the Eligible Director provides bona fide
services which are equal to at least 20% of the average level of bona fide
services performed during the immediately preceding thirty-six (36) months of
service, or the full period the Eligible Director served the Employer if less
than 36 months.

 

 

(b)

Significant Non-Director Service. In addition, a former Eligible Director who
continues to render significant services to the Employer in a non-Director
capacity is not deemed to have incurred a Separation from Service. For this
purpose a former Eligible Director is deemed to render significant service if
the former Eligible Director provides bona fide services which are equal to at
least 50% of the average level of bona fide services performed during the
immediately preceding thirty-six (36) months of employment, or the full period
the Eligible Director served the Employer if less than 36 months.

 

7

--------------------------------------------------------------------------------

 

 

 

(c)

Employer Determination. The Employer will determine whether an Eligible Director
has incurred a Separation from Service: (i) based on the facts and
circumstances; (ii) subject to the provisions of this Section 1.25; and (iii)
without application of the “same desk rule” under Rev. 79-336 and Rev. Rul.
80-229. The Employer will determine whether an Eligible Director has incurred a
Separation from Service in accordance with Treas. Reg. §1.409A-1(h) and
Applicable Guidance.

 

1.26

“Service Year” means a Participant’s Taxable Year (calendar year) in which the
Participant performs services which give rise to Compensation.

 

1.27

“Specified Employee” means a Participant who is a key employee as described in
Code § 416(i), disregarding paragraph (5) thereof. However, a Participant is not
a Specified Employee unless any stock of the Employer is publicly traded on an
established securities market or otherwise. If a Participant is a Key Employee
at any time during the 12 months ending on the December 31 (identification
date), the Participant is a Specified Employee for the 12 month period
commencing on the first day of the fourth month following the identification
date. The Employer has designated December 31 as the identification date and the
same identification date must apply as to all deferred compensation arrangements
of the Employer. The Employer may amend this Plan to change the identification
date but any such amendment is not effective for 12 months after the adoption of
the amendment.

 

Generally a Director is deemed to be a “Key Employee” if he/she is a 5% or more
shareholder of the Employer.

 

The Employer’s election of an identification date of December 31, applies to any
Separation from Service occurring on or after January 1, 2005. The Employer, in
determining whether this Section 1.27 and all related Plan provisions apply,
will determine whether the Employer has any publicly traded stock as of the date
of a Participant’s Separation from Service. In the case of a spin-off or merger,
or in the case of nonresident alien Employees, the Employer will apply the
Specified Employee provisions of the Plan in accordance with Treas. Reg. §
1.409A-1(i) and other Applicable Guidance.

 

1.28

“Specified Time or Fixed Schedule” means, in reference to a payment of Deferred
Compensation, at the time of the deferral of the Compensation (or at the time
the Employer makes the contribution to a Participant’s Accounts) the Employer
can objectively determine: (i) the amount payable; and (ii) the payment date or
dates. An amount is objectively determinable if the deferral election
specifically identifies the amount or if the Employer can determine the amount
pursuant to a nondiscretionary formula. For this purpose, the Participant’s or
the Employer’s designation of a calendar year or years for payment without more
is deemed to mean payment on January 1 in such years. A Specified Time or Fixed
Schedule also means as described in Treas. Reg. § 1.409A-3(i)(1) and other
Applicable Guidance.

 

A payment will be treated as made on a Fixed Time or on a Fixed Schedule if the
payment (or payments) is made is by the later of either: (i) by the end of the
calendar year in which a specified fixed payment date, or due date of a payment
under a fixed schedule occurs, or (ii) the 15th day of the third month following
such fixed date or due date.

 

8

--------------------------------------------------------------------------------

 

 

1.29

“Substantial Risk of Forfeiture” means Compensation which is payable
conditioned: (i) on the performance of substantial future services by any person
including the Participant; or (ii) on the occurrence of a condition related to a
purpose of the Compensation, and where under clause (i) or (ii) the possibility
of forfeiture is substantial. A condition related to the purpose of the
Compensation relates to the Participant’s performance for the Employer or to the
Employer’s business activities or organizational goals.

 

A Substantial Risk of Forfeiture does not include any addition of a condition
after a Legally Binding Right to the Compensation arises or any extension of a
period during which the Compensation is subject to a Substantial Risk of
Forfeiture. Compensation is not subject to a Substantial Risk of Forfeiture
merely because payment is conditioned on the participant’s refraining from
performing services. Compensation is not subject to a Substantial Risk of
Forfeiture beyond the date or time that the Participant otherwise could have
elected to receive the Compensation unless the amount of Compensation
(disregarding Earnings) is materially greater than the amount of Compensation
that the Participant otherwise could have elected to receive. As such, a
Participant’s Elective Deferrals generally may not be made subject to a
Substantial Risk of Forfeiture. In determining whether the possibility of
forfeiture is substantial in the case of rights to Compensation granted to a
Participant who owns significant voting power or value in the Employer, the
Employer will apply Treas. Reg. § 1.409A-1(d)(3) and Applicable Guidance.

 

1.30

“Taxable Year” means the 12 consecutive month period ending each December 31.

 

1.31

“Trust” means any Rabbi Trust established by the Employer to informally fund
this Plan.

 

1.32

“Unforeseeable Emergency” means:

 

 

(i)

a severe financial hardship of the Participant or Beneficiary resulting from an
illness or accident of the Participant or Beneficiary, of the Participant’s
spouse or of the Beneficiary’s spouse, or the Participant’s or Beneficiary’s
dependent (as defined in Code § 152(a));

 

 

(ii)

loss of the Participant’s or Beneficiary’s property due to casualty; or

 

 

(iii)

other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the Participant’s or Beneficiary’s control.

 

The Employer will determine whether a Participant or Beneficiary incurs an
Unforeseeable Emergency based on the relevant facts and circumstances and in
accordance with Treas. Reg. § 1.409A-3(i)(3) or Applicable Guidance. But in any
case, the Plan may not make payment to the extent that the Unforeseeable
Emergency may be relieved: (i) through reimbursement or compensation by
insurance or otherwise; (ii) by liquidation of the Participant’s assets to the
extent that such liquidation of assets would not itself cause severe financial
hardship; or (iii) by the Participant’s cessation of any Elective Deferrals
under the Plan.

 

9

--------------------------------------------------------------------------------

 

 

The Plan must limit the amount of any payment based on Unforeseeable Emergency
to the amount that is reasonably necessary to satisfy the emergency need, which
may include amounts necessary to pay any Federal, state or local income taxes or
penalties reasonably anticipated to result from the payment. The Employer in
making the determination as to the amount of payment must take into account any
additional Compensation available to the Participant if he/she cancels an
Elective Deferral election under Section 3.1(d).

 

1.34

“Valuation Date” means the last day of each calendar quarter and such other
dates as the Employer and/or trustee may determine.

 

1.35

“Vested” means Deferred Compensation which is not subject to a Substantial Risk
of Forfeiture or to a requirement to perform further services for the Employer.

 

II.   PARTICIPATION

 

2.1

Participant Designated. All Eligible Directors (who have been approved for
participation by the Board or Committee as defined in Section 8) may each elect
to participate in this Plan on any Plan Entry Date (the initial Plan Entry date
was January 1 and thereafter each January 1) coinciding with or next following
the Plan Entry Date they become eligible to participate. In order for an
Eligible Director to become eligible to participate, such Eligible Director must
receive approval from the Employer’s Board of Directors or its designated
committee.

 

2.2

Service in Another Status. If an individual should cease to be designated as an
Eligible Director (per the Committee described in Section VIII) but remains a
director of the Employer, such Participant will no longer be entitled as of the
date he ceases to be designated as an Eligible Director to make or receive any
further contributions to this Plan and to his Accounts. His vested Deferred
Compensation Account shall be held for future distribution and payable to him
when he would otherwise become entitled to receive a benefit under the terms of
the Plan, although his Accounts shall continue to be credited with Earnings or
charges in accordance with Sections 7.3 and 7.4.

 

III.   CONTRIBUTIONS AND ELECTIVE DEFERRALS

 

3.1

Elective Deferrals- Director’s Contributions

 

 

(a)

Election Form and Timing. A Participant must make his/her Elective Deferral
election on an Elective Deferral Election Form the Employer provides for that
purpose. The Participant must make and deliver his/her election to the Employer
no later than 30 days after he first become eligible to participate in the Plan
and thereafter that no later than December 31 prior to the beginning of each new
Plan (calendar) Year. The Employer will disregard any election which is not
timely under this Section 3.1.

 

Amount –The amount of an Eligible Director’s Deferred Contribution during a Plan
Year shall be either (i) zero % of his Directors fees or (ii) 100% of his
Directors’ fees that become payable.

 

10

--------------------------------------------------------------------------------

 

 

 

(b)

Special Rules Regarding Elections.

 

 

(1)

General Timing Rule. Except as otherwise provided in this Section 3.1, a
Participant must deliver his/her written Initial Payment Election Form to the
Employer no later than 30 days after he first become eligible to participate in
the Plan and then thereafter no later than the end of the Taxable Year (December
31) prior to the Service Year.

 

 

(2)

New Participant. If an Eligible Director first becomes a Participant, on a date
which is not the first day of a Taxable Year, the Participant must make and
deliver his/her elective Deferral written Initial Payment Election Form for that
Taxable Year not later than 30 days after the Participant becomes a Participant.
The election may apply only to Compensation for services the Participant
performs subsequent to the date the Participant delivers the written Election
Form to the Employer. For Compensation that is earned for a specified
performance period, including an annual bonus, and where the new Participant
completes an Initial Payment Election Form after the service period commences,
the Employer will pro rate the election by multiplying the Compensation by the
ratio of the number of days left in the performance period at the time of the
written election, over the total number of days in the entire performance
period. This Section 3.1(b)(2) shall not apply to a Participant who is already a
participant in any other nonqualified deferred compensation arrangement.

 

 

(3)

Certain Forfeitable Rights. If payment of any Deferred Compensation is subject
to a forfeiture condition requiring the Participant to perform services for the
Employer for at least 12 months after the Participant obtains the Legally
Binding Right to the Compensation, the Participant may make an Elective Deferral
written (Initial Payment Election Form) election no later than 30 days after the
Participant obtains the Legally Binding Right to such Compensation, provided the
Participant makes the written election at least 12 months prior to the earliest
date on which the service forfeiture condition could lapse.

 

 

(4)

Performance-Based Compensation. As to any Performance-Based Compensation based
on services performed over a period of at least 12 months, a Participant may
elect no later that 6 months before the end of the Service period to defer such
Compensation, provided that the Participant:

 

 

(i)

continuously must perform services from a date no later that the date the
Employer establishes the performance criteria and at least through the date of
the Participant’s election; and

 

 

(ii)

may not make an election after the Compensation has become substantially certain
to be paid and is readily ascertainable.

 

11

--------------------------------------------------------------------------------

 

 

 

(5)

Final Compensation Period. If Compensation is payable after the last day of the
Participant’s Taxable Year, but is Compensation for the Participant’s services
during the final compensation period within the meaning of Code §3401(b) which
contains the last day of the Taxable Year, the Compensation is treated for
purposes of an election under this Section 3.1, as Compensation for the
subsequent Taxable Year in which the Employer pays the Compensation. This
Section 3.1 does not apply to Compensation for services performed over any
period other than the final payroll period as described herein and the Employer
will apply this Section 3.1(b)(5) in accordance with. Treas. Reg. §
1.409A-2(a)(13) and Applicable Guidance.

 

 

(c)

Early Elections/Changes. A Participant’s written election made prior to the
Section 3.1 deadline becomes irrevocable as to a Taxable Year following the last
day on which a Participant may make an election under Section 3.1 for such
Taxable Year.

 

If the Employer elects to permit changes to a written election up to the Section
3.1(a) election deadline (December 31), a Participant may make any number of
changes to his/her Elective Deferral written election during the period prior to
the election becoming irrevocable. As provided under Section 3.1(d), if a
Participant’s written election is continuing, the Participant is deemed to have
made an election as to each Taxable Year on the last day that the Participant
could have made an election under Section 3.1(b). As such, the Participant may
revoke or modify a “continuing election” for a Taxable Year up to the date that
such written election is deemed made for that Taxable Year. A change payment
election under Section 6.4(b) does not render an Elective Deferral written
election and an accompanying Initial Payment Election under Section 6.4(a),
revocable within the meaning of this Section 3.1(c).

 

 

(d)

Election Duration is Deemed Continual. A Participant’s Elective Deferral written
election if continuing will remain in effect for (i) the duration of the Taxable
Year for which the Participant makes the election and (ii) all subsequent
Taxable Years unless the Participant executes a subsequent timely election,
modification or revocation. A Participant, subject to Plan requirements
regarding election timing, including those in Article VII, may make a new
written election, or may revoke or modify an existing election effective no
earlier than for the next Taxable Year, provided that a Participant may cancel
an existing and otherwise irrevocable election for a Taxable Year at any time
following the Participant’s receipt of an Unforeseeable Emergency distribution
or of a distribution from the Employer’s 401(k) plan based upon hardship within
the meaning of Treas. Reg. §1.401(k)-1(d)(3).

 

IV.     DISTRIBUTIBLE EVENTS

 

4.1

Death. In the event of a Participant’s death, the Participant’s Deferred
Compensation Account shall be paid to his Beneficiary in accordance with Article
VI.

 

Form & Time of Payment. Unless the Participant elected an Optional Form of
Payment in his “Initial Payment Election” or he made a “Subsequent Payment
Election” in accordance with Section 6.4 (a) or (b), payment shall be made to
his Beneficiary in a lump sum 75 days after the Participant’s death.

 

12

--------------------------------------------------------------------------------

 

 

4.2

Disability. In the event of a Participant’s Disability (as defined in Section
1.11), a Participant’s Deferred Compensation Account shall be paid to him in
accordance with Article VI.

 

Form & Time of Payment. Unless the Participant elected an Optional Form of
Payment in his “Initial Payment Election” or he made a “Subsequent Payment
Election” in accordance with Section 6.4 (a) or (b), payment shall be made to
him in a lump sum 75 days (subject to the six month rule for a Specified
Employee in accordance with Section 6.2 herein, if applicable) after the
Participant is determined to be disabled.

 

4.3

Normal Retirement Date. Upon reaching his Retirement Age (as defined in Section
1.24), a Participant’s Deferred Compensation Account shall be paid to him in
accordance with Article VI.

 

Form & Time of Payment. Unless the Participant elected an Optional Form of
Payment in his “Initial Payment Election” or he made a “Subsequent Payment
Election” in accordance with Section 6.4 (a) or (b), payment shall be made to
him in five approximate equal annual installments, the first installment
commencing 75 days after the date of his Separation from Service from the
Employer (subject to the six month rule for a Specified Employee in accordance
with Section 6.2 herein if applicable).

 

4.4

Separation of Service prior to Age 75. In the event of a Separation of Service
prior to age 75, a Participant’s vested Deferred Compensation Account shall be
paid to him in accordance with Article VI.

 

Form & Time of Payment. Unless the Participant elected an Optional Form of
Payment in his “Initial Payment Election” or he made a “Subsequent Payment
Election” in accordance with Section 6.4 (a) or (b), payment shall be made to
him in lump sum 75 days after the Participant’s Separation of Service (subject
to the six month rule for a Specified Employee in accordance with Section 6.2
herein).

 

4.5

Change of Control with Separation from Service within 24 Months. In the event of
a Change of Control (as defined in Section 1.6) and a Participant’s service to
the Employer is terminated within 24 months following the date of the Change in
Control, a Participant’s Deferred Compensation Account shall be paid to him in
accordance with Article VI.

 

Form & Time of Payment. Unless the Participant elected an Optional Form of
Payment in his “Initial Payment Election” or he made a “Subsequent Payment
Election” in accordance with Section 6.4 (a) or (b), payment shall be made to
him in a lump sum 75 days (subject to the six month rule for a Specified
Employee in accordance with Section 6.2 herein if applicable) after the date of
his Separation from Service with the Employer.

 

13

--------------------------------------------------------------------------------

 

 

4.6

Unforeseeable Emergency. In the event of a Unforeseeable Emergency (as defined
in Section 1.32), a Participant’s vested Deferred Compensation Account shall be
paid to him in accordance with Section 1.32 within 30 days following the date of
an Unforeseeable Emergency.

 

Form & Time of Payment. Any payment for an Unforeseeable Emergency shall be made
to the Participant or his Beneficiary in a lump sum within 30 days following the
date of a written request and approval of payment due to an Unforeseeable
Emergency.

 

4.7

Plan Termination. In the event this Plan is terminated in accordance with
Section 13.2, a Participant’s Deferred Compensation Account shall be paid to him
in accordance with Section 13.2 and any requirement of the Applicable Guidance.

 

 

V.    VESTING

 

5.1

Vesting.

Participant Deferred Compensation Account – Participant’s Deferred Compensation
Account shall be 100% Vested and non-forfeitable.

 

VI.         BENEFIT PAYMENTS

 

6.1

Distributable Events. A Participant shall be eligible to receive the amount of
his Deferred Compensation Account which is non-forfeitable as provided under
Section 5.1, upon the occurrence of any of the Distributable Events in
accordance with Article IV.

 

6.2

Specified Employee. For any Participant who is considered a Specified Employee
as defined in Section 1.27 herein, payment of his Deferred Compensation Account
on account of his Separation from Service shall be delayed for six (6) from the
date of his Separation of Service. This provision shall not apply to any (i)
payments made on account of a Domestic Relations Order under Section 6.5(b)(i),
(ii) payment being made because of a conflict of interest under Section
6.5(b)(ii), or (iii) payment of employment taxes under Section 6.5(b)(iv).

 

6.3

Normal Form and Optional Forms of Payment. Payments under this Plan to a
Participant (or his Beneficiary, if applicable) shall be payable in accordance
with the normal form of payment (default election) for each Distributable Event
as provided in Sections 4.1 through 4.7 herein. Notwithstanding the foregoing, a
Participant may elect at the time of his Initial Payment Election or a
Subsequent Change in Payment Election to receive Optional Forms of Payment of
either:

 

 

(i)

lump sum payment, or

 

(ii)

approximate equal annual installments, or monthly installments over any number
of years (from 3 to 10 years) and such annual installments elections may be
different for each Distributable Event, or

 

(iii)

any form of a life annuity for the participant with survivor benefit to his
spouse or other beneficiary.

 

14

--------------------------------------------------------------------------------

 

 

6.4

Timing and Method of Payment. Unless a Participant elects otherwise as provided
in this Section 6.4 (or he is considered a Specified Employee as defined in
Section 1.27), payment of his benefits will automatically commence on the
“default date” as specified for each Distributable Event as provided in Sections
4.1 through 4.7.

 

 

(a)

Initial Payment Election. A Participant may make in writing an Initial Payment
Election, attached hereto as Appendix A, at the time the Participant first
becomes a Participant under the Plan. Such election shall apply to all of a
Participant’s Accounts under this Plan. If a Participant who has the right to
make an Initial Payment Election fails to do so, payment shall be made in
accordance with the “default elections” as provided in Sections 4.1 through 4.7
for each such Distributable Event.

 

 

 (b)

Subsequent Change of Payment Election. Notwithstanding that a Participant has
made an Initial Payment Election as provided above, a Participant (and a
Beneficiary if applicable) may elect in writing on a Subsequent Payment Election
Form provided by the Employer to change his payment elections provided such
change complies with this Section 6.4(b) and the requirements of Applicable
Guidance as follows:

 

 

(1)

Conditions on Change of Payment Elections. A Participant (or his Beneficiary, if
applicable) may make a change in a prior written payment election provided it
complies with the following:

 

 

(i)

Effective Date of Change. The change may not take effect until at least 12
months following the date of the written change in payment election;

 

 

(ii)

Five (5) Year Rule. If the change in payment election relates to a payment on
account of a Separation from Service, a Change in Control, at a Specified Time
or pursuant to a Fixed Schedule, the change in election must result in payment
being made no earlier than 5 years following the date the payment otherwise
would have been made (or in the case of a Term Certain Annuity or installment
payment treated as a single payment, as defined in Section 6.4(b)(3) below, 5
years from the date the first amount was schedule to be paid);

 

 

(iii)

Time of Subsequent Election. If the change in payment election relates to a
payment at a Specified Time or pursuant to a Fixed Schedule (as provided in
Article IV), the Participant or his Beneficiary must make the change in payment
election not less than 12 months prior to the date the payment is scheduled to
be made (or in the case of a Term Certain Annuity or installment payment treated
as a single payment, 12 months prior to the date the first amount was scheduled
to be paid).

 

 

(2)

Definition of “Payment.” Except as otherwise provided in Section 6.4(b)(3)
below, a “payment” for purposes of applying Section 6.4(b)(1) above shall mean
each separately identified amount the Plan is obligated to pay to a Participant
or Beneficiary on a determinable date and includes amount paid for the benefit
of the Participant. An amount is “separately identifiable” only if the Employer
can objectively determine the amount. A payment includes the provision of any
taxable benefit, including a payment in cash. A payment includes, but is not
limited to, the transfer, cancellation or reduction on an amount of a
Participant’s Account(s) in exchange for other Employer provided benefits such
as welfare benefits, or other welfare benefits that would otherwise be excluded
from the Participant’s gross income under Code Sections 119 or 132.

 

15

--------------------------------------------------------------------------------

 

 

 

(3)

Installment Payments and Annuities. A Term Certain Annuity or a “series of
installment payments” are treated as a single payment for purposes of this
Section 6.4(b). For purposes of this Section 6.4(b), a “series of installment
payments” means payment of a series of substantially equal periodic amounts to
be paid over a predetermined number of years, except to the extent that any
increase (or decrease) results from reasonable earnings on the Participant’s
Account.

 

 

(4)

Coordination with Anti-Acceleration Rule. A Participant (or his Beneficiary, if
applicable) under a change of payment election may change the method of payment
to a more rapid schedule of payments without violating Section 6.5, provided any
such change remains subject to the change of payment election provisions under
this Section 6.4(b).

 

 

(5)

Multiple Payment Events. If the Plan permits multiple payment events (such as
Separation from Service, etc.), the change in payment election of Section
6.4(b)(1) shall apply to each payment due upon each payment event.

 

 

(6)

Certain Payments not Subject to Change Payment Election Rules. In accordance
with Applicable Guidance the Employer may elect to delay payments to a
Participant or Beneficiary for any of the following reasons:

 

 

(i)

Loan Covenants/Contract Terms. The Employer may delay payment to a Participant
or his Beneficiary if the Employer reasonably anticipates that the payment will
cause the Employer to violate the terms of a loan agreement or other similar
contract to which the Employer is a party, provided the Employer entered into
the agreement or contract for legitimate business reasons and such violation
will cause material harm to the Employer. However, the Employer must make such
payment as of the date at which the Employer reasonably anticipates that the
payment will not cause a violation of the agreement or contract, or that such
violation will not cause any material harm to the Employer.

 

The Employer shall notify all Plan Participants within 30 days if the Employer
ever violates the terms of a loan agreement, loan covenant or similar contract
to which the Employer is a party to.

 

 

(ii)

Securities or other Laws. The Employer may delay payment to a Participant or his
Beneficiary if the Employer reasonably anticipates that the payment will violate
Federal securities law or other applicable law. However, the Employer will make
such payment as of the date at which the Employer reasonably anticipates that
the payment will not cause a violation of such securities laws.

 

16

--------------------------------------------------------------------------------

 

 

 

(iii)

Non-Deductible Payments. The Employer may delay payment to a Participant or
Beneficiary if the Employer reasonably anticipates that the Employer’s tax
deduction for payment of the Deferred Compensation will be limited or eliminated
under Code Section 162(m). However, the Employer will make such Deferred
Compensation payment as of the date at which the Employer tax deduction is no
longer limited or eliminated under Code Section 162(m), but not later than 24
months from the time such payment would have otherwise been made.

 

 

(iv)

Other. The Employer may delay payment to a Participant upon such other events as
Applicable Guidance may permit.

 

 

(v)

Amendments. If the Employer amends this Plan to add other permitted reasons for
delay of payment of a Participant’s Deferred Compensation Account, any such
amendment may not take effect for 12 months following the date the Employer
adopts such an amendment. The Employer may not amend this Plan to remove any or
all of the payment delays described in this Section 6.4(b)(6) as it relates to
any previous Deferred Compensation amount.

 

6.5

No Acceleration of Payment.

 

 

(a)

No Acceleration of Payment (General Rule). The Employer, a Participant (or a
Beneficiary if applicable) may not accelerate the time or schedule of any Plan
payment or amount scheduled to be paid under this Plan. However, the following
are not considered an acceleration of payments and are therefore considered
permissible:

 

 

(i)

A payment made in accordance with Plan provisions or pursuant to an Initial
Payment Election under Section 6.4(a), or a Subsequent Payment Election under
Section 6.4(b) under which payment on a accelerated schedule is required on
account of an intervening event which includes Separation from Service, Death,
Disability, Change in Control, or an Unforeseeable Emergency; and

 

 

(ii)

The Employer’s waiver or acceleration of the satisfaction of any condition
constituting a Substantial Risk of Forfeiture provided that payment is made only
upon a permissible event and the Employer’s action otherwise does not violate
Code Section 409A.

 

17

--------------------------------------------------------------------------------

 

 

 

(b)

Permissible Accelerations. Notwithstanding Section 6.5(a), the Plan does permit
any or all of the following accelerations of the time or schedule of payment (to
the extent permitted by Applicable Guidance):

 

  (i) A payment to an individual other than the Participant required under a
domestic relations order under Code §414(p)(1)(B);

 

 

(ii)

Payment required under a certificate of divestiture under Code §1043(b)(2)
relating to conflicts of interest;

 

 

(iii)

A Plan amendment to permit certain cash-out payments described in Sections
6.5(c);

 

 

(iv)

As it relates to Deferred Compensation, a payment to pay the FICA tax under Code
§§3101, 3121(a) and 3121(v)(2) and to pay income taxes at source on wages under
Code §3401 or under corresponding provisions of state, local or foreign tax laws
related to payment of the FICA and to pay additional income tax at source on
wages attributable to pyramiding Section §3401 wages and taxes, but the total of
all such payments may not exceed the aggregate of the FICA amount and the income
tax withholding related to the FICA amount;

 

 

(v)

A payment to any affected Participant at any time that the Plan fails to meet
the requirements of Code §409A and the regulations thereto, provided that such
payment may not exceed the amount required to be included in income as a result
of such failure;

 

  (vi) Payment upon Plan termination in accordance with Section 13.2;

 

 

(c)

Cash-out Upon Separation from Service. The Employer (notwithstanding a
Participant’s or Beneficiary’s payment election or any contrary Plan terms) will
pay in a single lump sum cash payment the entire Vested Deferred Compensation
Account of a Participant who has Separated from Service where the Participant’s
Vested Deferred Compensation Account does not exceed $10,000. A payment under
this Section 6.5(c) will terminate the Participant’s entire interest in the Plan
and in all similar deferred compensation arrangements within the meaning of
Treas. Reg. §1.409A-1(c) or other Applicable Guidance.

 

The Employer will make any payment under this Section 6.5(c) on or before the
later of: (i) December 31 of the calendar year in which the Participant
Separates from Service; or (ii) the 15th day of the third month following the
Participant’s Separation from Service. However, payment to a Specified Employee
may not be made earlier than as allowed in accordance with Section 6.2 in this
Plan.

 

 

(d)

Cash-out Upon a Payment Event. The Employer will pay in the form of a single
cash payment the entire Vested Deferred Compensation Account of any Participant
or Beneficiary upon the occurrence of any Plan payment event affecting the
Participant, provided the Vested Deferred Compensation Account does not exceed
$10,000. Any subsequent Plan amendment made which changes or eliminates this
feature is subject to the rules regarding payment change elections under Section
6.4(b).

 

18

--------------------------------------------------------------------------------

 

 

The Employer will make any payment under this Section 6.5(d) on or before the
later of: (i) December 31 of the Taxable Year in which the Participant Separates
from Service; or (ii) the 15th day of the third month following the
Participant’s Separation from Service. However, payment to a Specified Employee
may not be made earlier than as allowed in accordance with Section 6.2 in this
Plan.

 

6.6

Income Tax Withholding. The Employer will withhold from any payment made under
the Plan and from any amount taxable under Code §409A, all applicable taxes, and
any and all other amounts required to be withheld under Federal, state or local
law, including Notice 2005-1 and other Applicable Guidance.

 

6.7

Beneficiary Designations. A Participant may designate a Beneficiary (including
one or more primary and contingent Beneficiaries, if applicable) to receive
payment of any Vested Deferred Compensation Account remaining in the
Participant’s Accounts at death. The Employer will provide each Participant with
a Beneficiary Form for this purpose and no designation will be effective unless
made on that Form and delivered to the Employer. A Participant may modify or
revoke an existing designation of Beneficiary by executing and delivering a new
designation to the Employer. In the absence of a properly designated
Beneficiary, the Employer will pay a deceased Participant’s Deferred
Compensation Account to the Participant’s surviving spouse and if none, to the
Participant’s estate in a lump sum.

 

If a Beneficiary is a minor or otherwise is a person whom the Employer
reasonably determines to be legally incompetent, the Employer may cause the Plan
(or Trustee) to pay the Participant’s Vested Deferred Compensation Account to a
guardian, trustee or other proper legal representative of the Beneficiary. The
Plan’s or Trust’s payment of the deceased Participant’s Vested Deferred
Compensation Account to the Beneficiary or proper legal representative of the
Beneficiary completely discharges the Employer, the Plan and Trust of all
further obligations under the Plan.

 

6.8

Administration of Payment Date(s).

 

 

(a)

Objective Payment Date(s). The Participant or a Beneficiary in an Initial
Payment Election or Subsequent Payment Election must provide for a payment date
that the Employer, at the time of the payment event, objectively can determine.
Such payment date may, but need not, coincide with a payment event, but any
payment must be on or following the payment event and must relate to a Plan
payment event.

 

 

(b)

Multiple Payment Events/Fixed Schedule Linked to Payment Events. A Participant
(or a Beneficiary if applicable) in a Payment Election under Sections 6.4(a) or
(b) may provide as follows:

 

 

(1)

provide for payment upon the earliest or latest of more than one permissible
payment event under Article IV;

 

 

(2)

provide that a payment based on Separation from Service, death, Disability,
Change in Control or Unforeseeable Emergency is to be made in accordance with a
Fixed Schedule that the Employer objectively can determine at the time of the
applicable payment event; or

 

19

--------------------------------------------------------------------------------

 

 

 

(3)

provide for an alternative payment schedule if the payment event to which the
payment schedule is linked occurs prior to a single specified date.

 

 

(c)

Treatment of Payment as made on Designated Payment Date. The Plan’s payment of
Deferred Compensation is deemed made on the Plan’s required payment date or
payment election required payment date even if the Plan makes payment after such
date, provided the payment is made by the later of:

 

 

(1)

the end of the calendar year in which the payment is due;

 

 

(2)

the 15th day of the third calendar month following the payment due date;

 

 

(3)

in case the Employer cannot calculate the payment amount on account of
administrative impracticality which is beyond the Employer’ or Participant’s
control (or the control of the Participant’s estate), in the first calendar year
in which payment is practicable;

 

 

(4)

in case the Employer does not have sufficient funds to make the payment without
jeopardizing the Employer’s solvency, in the first calendar year in which the
Employer’s funds are sufficient to make the payment.

 

The Employer may cause the Plan or Trustee to pay a Participant’s Vested
Deferred Compensation Account on any date which satisfies this Section 6.8(c)
and that is administratively practicable following any Plan specified payment
date or the date specified in any valid payment election.

 

 

(d)

Disputed Payments. In the event of a dispute between the Employer and a
Participant (or Beneficiary) as to whether a Participant’s Account balance is
payable to the Participant (or Beneficiary) or as to the amount thereof, the
Plan is deemed to make timely payment on any “Plan required payment date” or
“payment election” required payment date if:

 

 

(1)

the Participant accepts any portion of the payment that the Employer is willing
to make (unless such acceptance results in a forfeiture of the Participant’s
claim to the remaining amount);

 

 

(2)

the Participant makes prompt, reasonable and good-faith efforts to collect the
payment; and

 

 

(3)

the Plan makes payment in the first calendar year in which the Employer and the
Participant enter into a legally binding settlement of the dispute, the Employer
concedes that the amount is payable or the Employer is required to cause the
Plan to make payment under a final and non-appealable judgment or other binding
decision.

 

20

--------------------------------------------------------------------------------

 

 

This Section 6.8(d) does not apply if the Plan’s failure to make payment on a
required date is on account of:

 

 

(i)

the Participant’s failure to request payment, to provide information or to take
any other action necessary for the Plan to make payment; or

 

 

(ii)

the Participant or a member of the Participant’s family (as defined in Code
§267(c)(4) applied to include the spouse of any family member), any person or
group of persons over whom the Participant or the Participant’s family has
effective control or any person whose compensation (or any portion thereof) is
controlled by the Participant or the Participant’s family members, makes the
decision to not pay.

 

6.9

Employer Approval of Participant’s Payment Election. A Participant’s Initial
Payment Election or Change in Payment Election must be consistent with the Plan.
The Employer at the time of the election must notify any Participant if his
Payment Election is inconsistent with the terms of this Plan as to form, timing
and method. Such Participant then must correct his written Payment Election to
conform to the terms of this Plan.

 

VII.   TRUST AND PLAN EARNINGS

 

7.1

Unfunded Plan/Trust. The Employer intends this Plan to be an unfunded plan that
is wholly or partially exempt under ERISA. No Participant, Beneficiary or
successor thereto has any legal or equitable right, interest or claim to any
property or assets of the Employer, including assets held in any Account under
the Plan or (Rabbi) Trust, except as the Plan otherwise permits. The Employer’s
obligation to pay Plan benefits is an unsecured promise to pay.

 

7.2

Restriction on Trust Assets. Under any (Rabbi) Trust established by the Employer
(or any other arrangement Applicable Guidance may describe), the Trust and the
Trust assets must remain located within the United States, except with respect
to a Participant who performs outside the United States substantially all
services giving rise to the Deferred Compensation. The Trust may not contain any
provision limiting the Trust assets to the payment of Plan benefits upon a
change in the Employer’s financial health, as described in the Applicable
Guidance, even if the assets remain subject to claims of the Employer’s general
creditors. For this purpose, the Employer, upon a change in the Employer’s
financial health, may not transfer Deferred Compensation to the Trust. Any Trust
the Employer establishes under this Plan shall be further subject to Applicable
Guidance, compliance with which is necessary to avoid the transfer of assets to
the Trust being treated as a transfer of property under Code § 83.

 

 

7.3

Actual Earnings. If the Employer establishes a Rabbi Trust under Section 7.1,
the Trust actual earnings provisions apply to all Plan contributions and
constitute Earnings for purposes of the Plan. Each Participant’s Account is
credited (or charged) with actual Earnings on his Account in accordance with
Section 7.4 below. Each Participant has the right to direct the investment of
the Participant’s Account. However, the Employer may specify any limitations on
the Participant’s right of investment direction so as to limit the Participant’s
control over Employer assets in order to avoid the Participants from having
“constructive receipt” of corporate assets. The Participant investment direction
right is limited strictly to investment direction and the Participant will not
be entitled to the distribution of any Account asset except as the Plan
otherwise permits. Except as otherwise provided in the Plan or Trust, all Plan
assets, including all incidents of ownership thereto, at all times will be the
sole property of the Employer.

 

21

--------------------------------------------------------------------------------

 

 

 

7.4

Directed Investment Accounts.

 

 

(a)

Participants may, subject to procedures (the Participant Direction Procedures)
established by the Administrator (and applied in a uniform non-discriminatory
manner, direct the Trustee, in writing (or in such other form which is
acceptable to the Trustee), invest their accounts, in accordance with the
Participant Direction Procedures. That portion of the interest of any
Participant so directing will thereupon be considered a Participant's Directed
Account.

 

 

(b)

As of each Valuation Date, all Participant Directed Accounts shall be charged or
credited with the net earnings, gains, losses and expenses as well as any
appreciation or depreciation in the market value using publicly listed fair
market values when available or appropriate as follows:

 

 

(1)

To the extent that the assets in a Participant’s Deferred Compensation Account
are accounted for as pooled assets or investments, the allocation of earnings,
gains and losses of each Participant's Directed Account shall be based upon the
total amount of funds so invested in a manner proportionate to the Participant's
share of such pooled investment; and

 

 

(2)

To the extent that the assets in the Participant’s Deferred Compensation Account
are accounted for as segregated assets, the allocation of earnings, gains and
losses from such assets shall be made on a separate and distinct basis.

 

 

(c)

Directed Investment Accounts Administration – As permitted in Section 7.4(a)
above, a Participant may self-direct his contributions to his individual
Investment Account in specific mutual funds (generally similar to those offered
in the Employer’s 401k Plan) as made available by the Plan Trustee. Furthermore,
the Employer may permit Participants to invest in Employer Securities, namely
the common stock of the Employer.

 

Investment directions will be processed as soon as administratively practicable
after proper investment directions are received from the Participant. No
guarantee is made by the Plan, Employer, Administrator or Trustee that
investment directions will be processed on a daily basis, and no guarantee is
made in any respect regarding the processing time of an investment direction.
Notwithstanding any other provision of the Plan, the Employer, Administrator or
Trustee reserves the right to not value an investment option on any given
Valuation Date for any reason deemed appropriate by the Employer, Administrator
or Trustee. Furthermore, the processing of any investment transaction may be
delayed for any legitimate business reason (including, but not limited to,
failure of systems or computer programs, failure of the means of the
transmission of data, force majeure, the failure of a service provider to timely
receive values or prices, and correction for errors or omissions or the errors
or omissions of any service provider). The processing date of a transaction will
be binding for all purposes of the Plan and considered the applicable Valuation
Date for an investment transaction.

 

22

--------------------------------------------------------------------------------

 

 

 

(d)

Default Investment Fund – In the event that a Participant fails to make an
investment election with regards to his Directed Investment Accounts, his
Accounts shall automatically be invested in the Plan’s Moderate Asset Allocation
Fund available for Directed Investment Accounts.

 

VIII. COMMITTEE

 

8.1

Except where otherwise specifically indicated, responsibility for administration
of this Plan shall be reposed in the Compensation and Retirement Committee of
the Board (hereinafter, the “Committee”). An individual shall not be ineligible
to be a member of the Committee because he is or may be an officer or a
Participant under this Plan.

 

8.2

Subject to the Claims Procedure set forth in Article IX hereof, the Committee
shall have the duty and authority to interpret at its discretion and construe
the provisions of the Plan, to decide any disputes which may arise regarding the
rights of Eligible Employees under this Plan.

 

8.3

Any certification by the Employer of the information required or permitted to be
certified by the Committee pursuant to the provisions of the Plan may be relied
upon by the Committee until later shown to be incorrect. The Committee may
correct errors, and so far as practicable, may adjust any benefit or payment or
credit accordingly.

 

8.4

The Committee shall maintain full and complete records of its deliberations and
decisions. Its records shall contain all relevant data pertaining to individual
participating Eligible Employees and their rights under the Plan. It has the
duty to carry into effect all such rights and benefits of each and to answer
questions and assist Eligible Employees, whether Participants or other Eligible
Employees, to obtain the greatest good from the existence of the Plan.

 

8.5

The Employer shall pay the reasonable expenses incident to the operation of this
Plan. All requests, directions, requisitions and instructions of the Committee
shall be in writing and signed by the Committee’s Chairman or acting Chairman
and by its Secretary or acting Secretary.

 

IX.   CLAIMS PROCEDURE

 

9.1

Filing a Claim for Benefits. Any claim for a Plan benefit hereunder shall be
filed by a Participant or Beneficiary (claimant) of this Plan on the form
prescribed for such purpose with the Committee, or in lieu thereof, by written
communication which is made by the claimant or the claimant’s authorized
representative which is reasonably calculated to bring the claim to the
attention of the Committee.

 

23

--------------------------------------------------------------------------------

 

 

9.2

Denial of Claim.

 

 

(a)

If a claim for a Plan benefit is wholly or partially denied, notice of the
decision shall be furnished to the claimant by the Committee within a reasonable
period of time after receipt of the claim by the Committee.

 

 

(b)

Any claimant who is denied a claim for benefit shall be furnished written notice
setting forth:

 

 

(1)

The specific reason or reasons for the denial;

 

 

(2)

Specific reference to the pertinent Plan provisions upon which the denial is
based;

 

 

(3)

A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

 

(4)

An explanation of the Plan’s claim review procedure, including a statement of
the claimant’s right to bring a civil action under Section 502(a) of ERISA
following an adverse benefit determination on review.

 

9.3

Claims Review Procedure.

 

 

(a)

In order that a claimant may appeal a denial of a claim, a claimant or his duly
authorized representative:

 

 

(1)

May request a review by written application to the Committee not later than 60
days after receipt by the claimant of written notification of denial of a claim;

 

 

(2)

May review and copy (free of charge) pertinent documents, records and other
information relevant to the claimant’s claim for benefits; and

 

 

(3)

May submit issues and comments in writing.

 

 

(b)

A decision on review of a denied claim shall be made not later than 60 days
after receipt of a request for review, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered
within a reasonable period of time, but not later than 120 days after receipt of
a request for review. If an extension of time is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 60 day period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the determination on review.

 

 

(c)

The decision on review shall be in writing and shall include the specific
reason(s) for the decision and the specific reference(s) to the pertinent Plan
provisions on which the decision is based.

 

24

--------------------------------------------------------------------------------

 

 

 

(d)

The review will take into account all comments, documents, records and other
information submitted by the claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

 

(e)

The decision on review will include a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits.

 

X.     UNFUNDED OBLIGATION

 

The Employer’s obligations under this Plan shall be unfunded and unsecured
promises to pay the benefits provided for hereunder. The Employer may establish
a grantor Rabbi Trust for the purpose of informally holding sufficient to meet
the obligations of this Plan.

 

If a Rabbi Trust is created the Employer will from time to time make
contributions to the Rabbi Trust in order to meet the obligations of this Plan.
No participant shall have any beneficial or other interest in any such trust
asset, and same shall at all times remain a part of the Employer’s general
assets accessible to its creditors.

 

The rights of a Participant, any designated recipient of a Participant or any
other person claiming through a Participant under this Plan, shall be solely
those of an unsecured general creditor of the Employer. A Participant, any
designated recipient of a Participant or any other person claiming through a
Participant, shall only have the right to receive from the Employer (or any
trust established to hold assets to meet the obligations of this Plan) those
payments which are specified under this Plan. No asset used or acquired by the
Employer in connection with its obligations and liabilities hereunder (whether
in trust or not) shall be deemed to be held for the benefit of a Participant or
his designated recipient(s) but will be deemed only as security for the
performance of the Employer’s obligations hereunder. The assets of the Trust
shall be subject to the claims of the Employer’s creditors in the event of the
Employer’s insolvency or bankruptcy.

 

XI.    ADMINISTRATIVE AND FIDUCIARY RESPONSIBILITIES

 

No named fiduciary under the Plan shall be liable for any act or omission of
another fiduciary which act or omission occurs outside the scope of the
respective fiduciaries designated area(s) of responsibility as hereinafter
stated. The named fiduciaries and their respective areas of responsibility for
the operation and administration of the Plan are as follows:

 

11.1

Board of Directors shall have the authority to:

 

(a)     Terminate the Plan;

(b)     Amend the Plan;

 

25

--------------------------------------------------------------------------------

 

 

11.2

Employer. The Employer shall have the following responsibilities and powers:

 

 

(a)

Funding Policy - The Employer shall, in consultation with an enrolled actuary,
determine the Plan’s benefits, liabilities, and accounting accruals and
communicate same to the Plan Administrator.

 

 

(b)

Appointment of Plan Administrator - The Committee shall be named Plan
Administrator. The Committee may, however, delegate such function by appointing
any person or any number of persons to administer the Plan. In the event of such
appointment, the person or persons so appointed shall be the successor Plan
Administrator. Any person or persons so appointed may be removed by the Employer
upon thirty (30) days written notice unless a shorter period is agreed to.

 

 

(c)

Review of Fiduciaries - The Employer shall periodically review the performance
of any fiduciary or any other person to whom any duties have been delegated.

 

11.3

Plan Administrator. The Plan Administrator shall have the following
responsibilities and powers:

 

 

(a)

General Powers - The Plan Administrator shall administer the Plan in accordance
with its terms and shall have all powers necessary to carry out the provisions
of the Plan. The Plan Administrator shall have the exclusive discretionary
authority to construe and interpret the Plan, including, but not limited to,
deciding all questions of eligibility for benefits and the amount of such
benefits. The decision of the Plan Administrator for matters within its
jurisdiction shall be final, binding and conclusive upon all Employers, Eligible
Directors, Participants and Beneficiaries and every other person or party
interested or concerned.

 

 

(b)

Procedures, Records and Reports - The Plan Administrator shall establish
operating procedures and shall keep a record of his actions, as well as all
books of account, records or other data necessary for the administration of the
Plan and/or required by law or regulations issued pursuant to such law. The Plan
Administrator shall prepare and file or publish with the Secretary of Labor or
the Secretary of the Treasury, or to any other official or agency as may
hereafter be required, all reports, documents or other information as may be
required under law to be so filed or published.

 

 

(c)

Agents and Counsel - The Plan Administrator may engage agents to assist him in
his duties, and may consult with counsel, actuaries, accountants, specialists
and other persons as he deems necessary or desirable. The Plan Administrator
(and their agents and counsel) shall be indemnified by the Employer with respect
to any action taken or omitted by him in good faith reliance on the advice of
such persons, provided that the Plan Administrator has acted prudently in
selecting or retaining such persons, to which end he shall periodically review
such person’s performance.

 

 

(d)

Costs and Expenses- Except for investment charges which will be borne by the
Account to which they pertain, the Employer will pay the administrative costs,
expenses and fees associated with the operation of the Plan, excluding those
incurred by Participants or Beneficiaries. The Employer will pay costs, expenses
or fees charged by or incurred by the Trustee only as provided in the Trust or
other agreement between the Employer and the Trustee. Such expenses of
administration shall include, but not limited to, the payment of professional
fees of consultants, actuaries, accountants, and legal counsel.

 

26

--------------------------------------------------------------------------------

 

 

 

(e)

Reports Furnished Participants - The Plan Administrator shall furnish to each
Plan Participant, and to each Beneficiary receiving benefits under the Plan
notification of any amendments to this Plan.

 

XII.   SPENDTHRIFT

 

12.1

Unsecured Promise to Pay. No Participant under this Plan shall have any legal
right, title or interest in the Plan or any assets of the Employer used in
connection with the Employer’s Plan obligations. The interest of any
Participant, beneficial or otherwise, shall be limited to that provided in the
Plan and no designated Beneficiary shall have any greater rights than as
provided by this Plan.

 

12.2

No Assignment. No Participant or Beneficiary has the right to anticipate,
alienate, assign, pledge, encumber, sell, transfer, mortgage or otherwise in any
manner convey in advance of actual receipt, the Participant’s Accounts. Prior to
actual payment, a Participant’s Accounts are not subject to the debts, judgments
or other obligations of the Participant or Beneficiary and is not subject to
attachment, seizure, garnishment or other process applicable to the Participant
or Beneficiary.

 

XIII. AMENDMENT AND TERMINATION     

 

13.1

Amendment. The Board of Directors reserves the right to amend the Plan at any
time to comply with Code §409A, Notice 2005-1, Treas. Reg. §1.409A and other
Applicable Guidance or for any other purpose, provided that such amendment will
not result in taxation to any Participant under Code §409A. Except as the Plan
and Applicable Guidance otherwise may require, the Employer may make any such
amendments effective immediately. No Amendment shall be made that would have the
effect of reducing any Participant’s Deferred Compensation Account, causing the
forfeiture of any non-forfeitable Deferred Compensation Account, or removing any
optional form of payment of any Deferred Compensation Account.

 

13.2

Termination. The Board of Directors may terminate the Plan and distribute Plan
Accounts under the following circumstances:

 

 

(a)

Dissolution/Bankruptcy. The Board of Directors shall terminate the Plan within
12 months following a dissolution of a corporate Employer taxable under Code
§331 or with approval of a Bankruptcy court under 11 U.S.C. §503(b)(1)(A),
provided that the Deferred Compensation is paid to the Participants and is
included in the Participants’ gross income in the latest calendar year: (i) in
which the plan termination occurs; or (ii) in which the payment is
administratively practicable.

 

27

--------------------------------------------------------------------------------

 

 

 

(b)

Change in Control. The Board of Directors may terminate the Plan within the 30
days preceding or the 12 months following a Change in Control provided the
Employer distributes all Plan Accounts (and must distribute the accounts under
any substantially similar Employer plan which plan the Employer also must
terminate) within 12 months following the Plan termination.

 

 

(c)

Other. The Board of Directors may terminate the Plan for any other reason in the
Employer’s discretion provided that: (i) the Employer also terminates all
Aggregated Plans in which any Participant also is a participant; (ii) the Plan
makes no payments in the 12 months following the Plan termination date other
than payments the Plan would have made irrespective of Plan termination; (iii)
the Plan makes all payments within the 12 to 24 month period following the Plan
termination date; and (iv) the Employer within 3 years following the Plan
termination date does not adopt a new plan covering any Participant that would
be an Aggregated Plan.

 

 

(d)

Applicable Guidance. The Board of Directors may terminate the Plan under such
other circumstances as Applicable Guidance may permit.

 

13.3

Effect on Vesting. Any Plan amendment or termination will not reduce the Vested
Non-Forfeitable Deferred Compensation Account held in any Participant Account at
the date of the amendment or termination and also may not accelerate vesting
except as may be permitted without subjecting any Participant to taxation under
Code §409A.

 

13.4

Cessation of Future Contributions. The Board of Directors may elect at any time
to amend the Plan to cease future Participant or Employer Contributions as of a
specified date; however, the Committee may not reduce anyone’s Deferred
Compensation Account or an optional form of payment on such Deferred
Compensation Account. In such event, the Plan will remains in effect until all
Accounts are paid in accordance with the Plan terms, or, if earlier, upon the
Employer’s termination of the Plan.

 

XIV.     MISCELLANEOUS

 

14.1

Not Employment Contract. This Plan is not a contract for employment between the
Employer and any Eligible Director who is a Participant. This Plan does not
entitle any Participant to continue in the service with the Employer, and
benefits under the Plan are limited to payment of a Participant’s Vested
Deferred Compensation Account in accordance with the terms of the Plan.

 

14.2

Severability. If the Employer or any proper authority determines any provision
of the Plan will cause taxation under Code §409A or is otherwise invalid, the
remaining portions of the Plan will continue in effect and will be interpreted
consistent with the elimination of the invalid provision.

 

14.3

Notice and Elections. Any Notice given or Election made under the Plan must be
in writing and must be delivered or mailed by certified mail, to the Employer or
to the Participant or Beneficiary as appropriate. The Employer will prescribe
the form of any Plan Notice or Election to be given to or made by Participants.
Any notice or election will be deemed given or made as of the date of delivery,
or if given or made by certified mail, as of 3 business days after mailing.

 

28

--------------------------------------------------------------------------------

 

 

14.4

Account Statements. The Employer from time to time will provide each Participant
with a statement of the Participant’s Vested Deferred Compensation Account as of
the most recent Valuation Date. The Employer also will provide Account
statements to any Beneficiary of a deceased Participant with a Vested Deferred
Compensation Account remaining in the Plan.

 

14.5

Accounting. The Employer will maintain for each Participant, as is necessary for
proper administration of the Plan, such Participant’s Accounts under this Plan.

 

14.6

Reporting. The Employer will report Deferred Compensation for Eligible Directors
Participants on Form 1099-MISC for Director Participants in accordance with
Notice 2005-1 and Applicable Guidance.

 

14.7

Incorporation of Applicable Guidance. In the event of Applicable Guidance that
is contrary to any Plan provision, the Employer, as of the effective date of the
Applicable Guidance, will operate the Plan in conformance therewith and will
disregard any inconsistent Plan provision. Any such Applicable Guidance is
deemed to be incorporated by reference into the Plan and to supersede any
contrary Plan provision during any period in which the Employer is permitted to
comply operationally with the Applicable Guidance and before a formal Plan
amendment is required.

 

 

IN WITNESS WHEREOF, this Plan has been executed this ______ day of
_____________, 2018.

 

 

Plan Sponsor

First Community Bankshares, Inc.

 

By:      __________________________________

 

Title:     __________________________________

 

Affiliated Participating Employers:

(1) First Community Bank

          By: ____________________________________  

 

29